Citation Nr: 1139792	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to August 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 0 percent rating for the bilateral hearing loss.  The case was before the Board in April 2009 and April 2011 when it was remanded for additional development.  


FINDING OF FACT

At no time during the appeal period is the Veteran's hearing acuity shown to have been worse than Level II in the right ear or worse than Level I in the left ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  May 2006 and May 2009 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An August 2011 supplemental statement of the case (SSOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

In April 2011, the case was remanded, in part for an addendum opinion to the January 2010 VA audiological examination report, and for conversion of July 2006 private audiometry charts to numerical values.  The Board finds that there has been substantial compliance with its remand instructions, as an addendum opinion was provided in July 2011.  While the July 2006 private audiometry charts were not reported in numerical values as requested, the VA audiologist did comment on whether the private audiometry values were consistent with those found on VA audiometry and the reason for the discrepancy, as requested, reflecting that the VA audiologist had indeed converted the private audiometry to numerical values (but found them invalid).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for VA audiological examinations in June 2006, March 2007 (with addendum opinion in July 2007), and January 2010 (with addendum opinion in July 2011).  The Board finds the January 2010 examination (with the July 2011 addendum opinion) adequate to assess the Veteran's bilateral hearing loss disability as the examiner obtained a reported history from the Veteran and associated symptomatology, and conducted a thorough examination of the Veteran, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

On June 2006 VA audiological evaluation, the Veteran complained of a constant "tone" in both ears that was very distracting and affects his work and sleep.  Audiometry revealed that puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
20
20
20
70
85
LEFT
20
20
20
30
25

The average puretone threshold in the right ear was 49, and the average in the left ear was 24.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 100 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss (SNHL).  

July 2006 private audiometry, presented in chart form (i.e., not converted to numerical values), included a diagnosis of severe bilateral SNHL.  

On March 2007 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
15
20
20
70
85
LEFT
20
20
25
35
30

The average puretone threshold in the right ear was 49, and the average in the left ear was 28.  Speech audiometry revealed speech recognition ability of 96 percent, in each ear.  The diagnosis was bilateral SNHL.  
On a July 2007 addendum VA opinion, upon review of the Veteran's claims file, it was noted that the July 2006 private audiometry was performed by a hearing aid dispenser, and opined that it should be disregarded.  The VA audiologist also indicated that the July 2006 private audiometry indicated inconsistent and unreliable responses.  It was further noted that the Veteran has presented a history of being difficult to evaluate, requiring repeated re-instruction to obtain a test with good inter-test reliability.  

On January 2010 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
25
30
40
80
95
LEFT
20
30
30
45
50

The average puretone threshold in the right ear was 61, and the average in the left ear was 39.  Speech audiometry revealed speech recognition ability of 92 percent, in each ear.  The diagnosis was bilateral SNHL.  

In a July 2011 addendum VA opinion based on review of the claims file, it was noted that the July 2006 private audiometry was by a hearing instrument specialist, and not an audiologist.  In addition, it was noted that the July 2006 private audiometry suggested poor intra-test validity as speech recognition scores were inconsistent with reported puretone threshold averages.  It was noted that the July 2006 private puretone audiometry results were significantly elevated compared to tests done by three different VA audiologists.  The Veteran complained of difficulty understanding speech in background noise, especially at home watching television when others are trying to talk to him, and difficulty in his work environment when he must communicate on the telephone in a room with others speaking.  He related that he has the most trouble with communication in poor acoustic environments, even with the use of hearing aids.  The VA audiologist noted that the Veteran's described communication difficulties in poor acoustic environments were consistent with the severity and configuration of his hearing loss.  
C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or greater.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In claims for increased ratings, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As an initial matter, the Board notes that the Veteran's July 2006 private audiometry is presented in a format which the Board is not competent to interpret.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the United States Court of Appeals for Veterans Claims (Court) held that when a private examination report is "unclear" or "not suitable for purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarity the report, request that the claimant obtain the necessary information to clarity the report, or explain why such clarification was not needed.  Here, as noted above, the Board remanded this matter, at least in part, for an addendum opinion to include conversion of July 2006 private audiometry charts to numerical values.  While the addendum opinion (in July 2011) did not report the private audiometry charts in numerical values, another remand for such purposes is not necessary.  A consulting VA audiologist has explained that the reported findings on the July 2006 private audiometry reflect intra-test inconsistency.  Furthermore, under governing regulation, testing of hearing loss disability for VA rating purposes must meet specific requirements (to include being conducted by a state-licensed audiologist).  As has been noted, the July 2006 private audiometry was not by a state-licensed audiologist, and is not appropriate for rating the Veteran's hearing loss disability.  See 38 C.F.R. § 4.85(a).  

The only audiometry of record suitable for rating purposes is that on June 2006, March 2007, and January 2010 VA audiological evaluations.  Applying the results of the June 2006 examination to Table VI reveals that the Veteran had Level I hearing acuity in each ear (which under Table VII warrants a 0 percent rating).  

Applying the results of the March 2007 examination to Table VI produces a finding that the Veteran again had Level I hearing acuity in each ear (again warranting a 0 percent rating under Table VII).  

Applying the results of the January 2010 examination to Table VI reveals that the Veteran had Level II hearing acuity in the right ear, and Level I hearing acuity in the left ear (also warranting a 0 percent rating).  

As an exceptional pattern of hearing is not shown (and there is no indication of language difficulty or inconsistent speech discrimination scores), rating under the alternate criteria of Table VIa would be inappropriate (and of no benefit to the Veteran if performed).  His use of hearing aids is evidence that he has impaired hearing; however, such alone does not establish that the hearing loss disability has risen to a compensable level (or provide a basis for an increased rating).  

Under Table VII, the numeric designations of (at worst) Level II in the right ear, and Level I in the left ear, requires the assignment of a 0 percent rating under Code 6100.  38 C.F.R. § 4.85.  Inasmuch as there is no evidence that the Veteran's hearing loss disability met the schedular requirements for a compensable rating at any time during the appeal rating, a "staged" increased rating is not warranted.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held in pertinent part, in essence, that for a VA audiological evaluation to be adequate, in addition to reporting objective test results the audiologist must describe the impairment of function caused by a hearing loss disability.  The Court's rationale in requiring such description involves the potential application of 38 C.F.R. § 3.321(b).  In this regard, the January 2010 VA examiner provided a July 2011 addendum opinion in which it was opined that the Veteran's described communication difficulties in poor acoustic environments were consistent with the severity and configuration of his hearing loss.  The Veteran self-reported his impairment at the time of the July 2011 VA audiological addendum opinion (but did not respond to an April 2011 RO/AMC letter that, in accordance with the Board's April remand instructions, requested that he submit a statement describing the effects of his hearing loss on his daily and occupational functioning); the Board finds no reason to question that the effect of the Veteran's hearing loss on function is as he has described.  

However, the Board finds that referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is not warranted.  Contrary to the assertion by the Veteran's representative in October 2011 written argument, the functional loss noted and self-reported by the Veteran, i.e., difficulty hearing others with background noise, difficulty communicating at work because of others speaking in a room, and a constant "tone" in both ears that is distracting [notably, service connected tinnitus is separately rated, and not at issue herein], is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1.  Consequently, those criteria are not inadequate.  See Thun v. Peake, 23 Vet. App. 111 (2008).  Therefore, referral for consideration of an extraschedular rating is not warranted.  
As the Veteran has not alleged unemployability due to his hearing loss (and was noted to be employed on January 2010 VA examination), the matter of a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A compensable rating for bilateral hearing loss is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


